433 F.2d 356
NEW YORK CREDIT MEN'S ADJUSTMENT BUREAU, INC., as Assigneefor the benefit of creditors of Sportone, Inc.,Plaintiff-Appellant,v.Jose HEIBLUM, Defendant-Appellee.
No. 29526 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,

431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Oct. 12, 1970.
Herbert Stettin, Feibelman, Friedman, Hyman & Britton, Miami, Fla., for appellant.
James M. Henderson, Malcolm Lewis Kneale, Kneale, Roberts, Kneale, Stark-weather & Henderson, Miami, Fla., for appellee.
Appeal from United States District Court, Southern District of Florida at Miami; William O. Mehrtens, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966